IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-29,720-04


IN RE JAMES RYAN TURLEY, III, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 27171 FROM ANDERSON COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he sent a "Motion to Compel the Clerk to Return
$198.00 in Court Costs" to the District Clerk of Anderson County on June 18, 2013, but that he
never received confirmation of the receipt or filing of the motion.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of
Anderson County, is ordered to file a response by stating whether Relator's motion was received and
filed by the clerk's office, and if so, whether a confirmation was sent to Relator.  This application
for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the
appropriate response.  Such response shall be submitted within 30 days of the date of this order.


Filed:	October 23, 2013
Do not publish